IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30465
                         Summary Calendar



GOLITH ADAMS, JR.,

                                         Plaintiff-Appellant,

versus

CHRISTIAN, Lieutenant; Mark Foster; KELLY WARD; RICHARD
STALDER,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 97-CV-386
                        - - - - - - - - - -
                           Janury 22, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Golith Adams, Jr., Louisiana prisoner # 100240, appeals the

district court’s dismissal of his in forma pauperis (IFP) civil

rights suit (under 42 U.S.C. § 1983) with prejudice as frivolous

pursuant to 28 U.S.C. § 1915(e).   Adams contends that the

conditions of his confinement in isolation constituted cruel and

unusual punishment and imposed atypical and significant hardship

on him.   We have reviewed the record and Adams’ brief and AFFIRM


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30465
                               -2-

the district court’s judgment for essentially the same reasons

adopted by the district court.   Adams v. Christian, No. 97-CV-386

(W.D. La. Mar. 20, 1997, and Apr. 15, 1997).

     AFFIRMED.